         Case 1:20-mj-00204-RML Document 11 Filed 05/08/20 Page 1 of 2 PageID #: 31
 DOCKET NUMBER: 20-mj-00204

                    CRIMINAL CAUSE FOR Telephone Conference

 BEFORE CHERYL L. POLLAK, U.S.M.J.                DATE:     5/8/2020         TIME IN COURT: 1 hour

 DEFENDANT’S NAME: Douglas Ebanks
 X   Present              Not Present                       X     Custody               Not Custody

 DEFENSE COUNSEL:            Mildred M. Whalen
 X   Federal Defender               CJA                Retained

 A.U.S.A.: Michael Bushwack                         PRETRIAL/PROBATION:

     COURT REPORTER             X ESR OPERATOR             Lauren Phillips          LOG: 9:06 a.m. to
                                                                                         9:45 a.m.

 INTERPRETER:         None                                  LANGUAGE: n/a

      Arraignment                                           Revocation of Probation – non-contested
      Change of Plea Hearing (~Util-Plea Entered)           Revocation of Probation – contested
      In Chambers Conference                                Sentencing – non-evidentiary
      Pre-Trial Conference                                  Sentencing – contested
      Initial Appearance                                    Revocation of Supervised Rel. – evidentiary
      Status Conference                                     Revocation of Supervised Rel. – non-evidentiary
 X    Telephone Conference                                  Voir Dire Begun
      Jury Selection                                        Voir Dire Held
      Motion Hearing – evidentiary
      Other Hearing:

 X    Case called
      Defendant:                Sworn                   Informed of Rights
      Defendant consents to have plea taken by a U.S. Magistrate Judge after being advised of the right to
      have the plea taken before a U.S. District Judge.
      Waiver of Indictment Executed
      Defendant Withdraws Not Guilty Plea and Enters Plea of Guilty as Stated on the Record
      Court Finds Factual Basis for the Plea
      Sentencing Set for:
      Based on the proceedings held in open court, it is respectfully recommended that the Court: (1) find
      that the plea of guilty was made knowingly, and is voluntary and uncoerced; (2) find that there is a
      factual basis for the plea; and (3) accept the plea.
      Order of Excludable Delay Entered:         From                      To
      Order of Temporary Detention Entered

                                                    TEXT
Case Called. Douglas Ebanks present with Federal Defender Mildred M. Whalen. Michael Bushwack present
for the government. Discussions held. Parties to submit letters to the Court with supplemental information as
discussed by 5/11/2020.
       Case 1:20-mj-00204-RML Document 11 Filed 05/08/20 Page 2 of 2 PageID #: 32


UTILITIES
     ~Util-Plea Entered                        ~Util-Add/Terminate Attorneys
     ~Util-Exparte Matter                      ~Util-Terminate Parties
X    ~Util-Set/Reset Deadlines                 ~Util-Indictment Unsealed
     ~Util-Set/Reset Hearings                  ~Util-Information Unsealed
     ~Util-Set/Reset Deadlines/Hearings        ~Util-Bond Set/Reset
     ~Util-Terminate Motions                   ~Util-Set/Reset Mot./R&R Deadlines/Hearings
